Plaintiff in error, hereinafter referred to as defendant, was convicted in the county court of Garfield county on a charge of transportation of intoxicating liquor, and his punishment fixed by the court at a fine of $100 and imprisonment in the county jail for a period of 30 days.
Defendant raises but one question: The sufficiency of the evidence.
The evidence of the state was that Roy Lincoln was a patrolman of the police department of the city of Enid; that he was at the Pittman Coal Yard to serve some papers on a man who worked there; that defendant drove up and parked his Ford coupe at the curb in front of No. *Page 2 
113 East Cherokee; that Carrie Alexander, a Negro woman, lived there; that defendant got out of his car and put a package contained in a sack under his arm and started towards this house; that as soon as defendant saw the officer, he ran east 10 or 12 feet; that he raised this package up and threw it and bursted it on the sidewalk; that the officer placed defendant under arrest and gathered up some of the broken glass and liquor and took it to the police station; that the package contained a half gallon fruit jar of whisky; that at the time of his arrest defendant asked the officer to run his case through police court and not turn him over to the county; that he was willing to pay a $20 fine.
Defendant, testifying for himself, admitted that at the time testified to by the officer he was at the place and arrested by the officer, but denied that he had any sack or broke any liquor.
This court has many times held that the jury are the exclusive judges of the credibility of the witnesses and the weight to be given their testimony. When there is a clear conflict in the evidence, this court will not reverse the case for insufficiency of the evidence.
There being sufficient evidence in the record to support the verdict of the jury, the cause is affirmed.
EDWARDS, J., concurs. DAVENPORT, P. J., absent.